Title: [April 18. Saturday. 1778.]
From: Adams, John
To: 


      April 18. Saturday. 1778. This morning, the Father of General Conway, a venerable Personage from Ireland originally as I presume, came to visit me and enquire concerning his Son and American Affairs in General.
      Dined at Mr. Bouffets, who spoke a little English. The Company consisted of Mr. Bouffets Brother, Mr. Veillard, Mr. Le Fevre, The Abbe des Prades, Mr. Borry and others.
      On our return called and drank Tea, at Madam Brillions. We then made a Visit to M. Boulainvilliers, who is Lord of the Manor of Passi and a descendant of the celebrated Boulainvilliers who wrote many Books particularly on the States General and a Life of Mahomet &c. He had just come out with his Lady and daughter to his Country Seat at Passi, for the Season. His Daughter bore the Title of Mademoiselle De Passi, and was certainly one of the most beautiful young Ladies, I ever saw in France. She afterwards married The Marquis De Tonnere, a Gentleman of great Quality and fortune, since so famous for his tragical Catastrophy in the beginning of the Revolution. This Noblemans Character was as amiable as that of his Father in Law was otherwise. Boulainvilliers held a superb hereditary office under the Crown which gave him very high Rank and great Emolument. But although he was very rich he was represented as oppressive, tyrannical and cruel as well as avaricious to a great degree. Mr. Franklin who at the age of seventy odd, had neither lost his Love of Beauty nor his Taste for it called Mademoiselle De Passy his favourite and his flame and his Love and his Mistress, which flattered the Family and did not displease the young Lady. After the Marquis had demanded Mademoiselle for a Wife and obtained her, Madam Chaumont, who was a Wit, the first time she saw Franklin cryed out “Helas! tous les Conducteurs de Monsieur Franklin, n’ont pas pu empeche le Tonnere de tomber sur Mademoiselle de Passi.” A Year or two after this in conversation with Mr. De Marbois, Boulainvilliers happened to be mentioned, and Marbois said he had a most detestable Character. But said I, he has married a Daughter to a Man of good Character. Aye, says Marbois, I suppose you will say what signifies Character in France, when the worst cannot hinder a Man from marrying his Daughter to a Marquis De Tonnere?
     